internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi - plr-125693-00 x date date a d1 d2 state dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting that the service grant x an extension of time to make an election under sec_301_7701-3 of the procedure and administration regulations the information submitted states that x was created d1 in state effective d2 a as the sole member of x intended for x to be classified as a c_corporation for federal tax purposes a was not advised and was not aware that in order for x to be taxed as a corporation as of d2 for federal tax purposes an election needed to be made by filing form_8832 entity classification election within days of d2 therefore a form_8832 was not filed for x sec_301_7701-3 provides guidance on the classification of domestic eligible entities for federal tax purposes sec_301_7701-3 provides that generally a domestic eligible_entity with a single owner is disregarded as a separate_entity unless the entity elects otherwise sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301_7701-3 the election under sec_301_7701-3 will be effective on the date specified on the form_8832 or on the date filed if no such date is specified on the form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed mr lewis a aldrich cpa sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the election to be classified as an association_taxable_as_a_corporation for federal tax purposes until days following the date of this letter the election should be made by following the procedure set forth in sec_301_7701-3 including filing form_8832 a copy of this letter should be attached to the form except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
